 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          GERALDINE BURKE,                             CASE NO. C18-0081JLR

11                                  Plaintiff,           ORDER STRIKING MOTION TO
                   v.                                    COMPEL
12
            PROFESSIONAL
13
            TRANSPORTATION, INC.,
14
                                    Defendant.
15
            Before the court is Plaintiff Geraldine Burke’s motion to compel discovery. (Mot.
16
     (Dkt # 34).) The court STRIKES the motion without prejudice to refiling in conformity
17
     with the Federal Rules of Civil Procedure, the court’s Local Civil Rules, and the court’s
18
     prior orders in this matter.
19
            First, Ms. Burke filed her motion without initially requesting a conference with the
20
     court. (See Dkt.) The motion therefore contravenes the court’s April 9, 2018, scheduling
21
     order. (See Sched. Order (Dkt. # 15) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v))
22


     ORDER - 1
 1   (“[P]ursuant to Federal Rule of Civil Procedure 16, the Court ‘direct[s] that before

 2   moving for an order relating to discovery, the movant must request a conference with the

 3   court’ by notifying [the courtroom deputy] . . . .” (second alteration in original))); see

 4   also Fed. R. Civ. P. 16(b)(3)(B)(v) (permitting the court, in its scheduling order, to

 5   “direct that before moving for an order relating to discovery, the movant must request a

 6   conference with the court”).

 7          Second, the court’s scheduling order set a deadline of January 25, 2019, for the

 8   filing of all motions related to discovery. (See Sched. Order at 2.) Therefore, to file such

 9   a motion after this deadline, Ms. Burke must first demonstrate good cause for modifying

10   the court’s scheduling order and seek the court’s consent. See Fed. R. Civ. P. 16(b)(4)

11   (“A schedule may be modified only for good cause and with the judge’s consent.”) Ms.

12   Burke has done neither here. (See generally Dkt.; see also Mot.) The court therefore

13   STRIKES Ms. Burke’s motion to compel discovery (Dkt. # 34) without prejudice to

14   renewing the motion in a manner that comports with the Federal Rules of Civil

15   Procedure, the court’s Local Civil Rules, and prior orders of this court.

16          Dated this 8th day of March, 2019.

17

18                                                      A
                                                        JAMES L. ROBART
19
                                                        United States District Judge
20

21

22


     ORDER - 2
